         Case 1:14-cv-03794-FB-LB Document 47 Filed 12/27/19 Page 1 of 1 PageID #: 471




                         FILED

               ★        DEC 2 7 2019 *
                                                  The City of New York
               BROOKLYN OFFICE                   Law Department
JAMES E.JOHNSON                                                                                     MARK D.ZUCKERMAN
Corporation Counsel                                   100 CHURCH STREET                                     Senior Counsel
                                                      NEW YORK,NY 10007                         E-mail: mzuckerm@law.nyc.gov
                                                                                                         Phone:(212)356-3519
                                                                                                           Fax:(212)788-9776



                                                                          December 19, 2019



         VIA HAND
         Peter Dee, Esq.
         Mavronicolas & Dee, LLP
         228 E. 45*^ St., 6*^ Floor
         New York, N.Y. 10017


                             Re: Patricia Ranta. et. al. v. City of New York, et. al.. 14 Civ. 3794(PB)(LB)

         Dear Mr. Dee:


                       I am a Senior Counsel in the office of James E. Johnson, Corporation Coimsel of
         the City of New York, representing defendants City of New York, Stephen Chmil and NYPD (a
         non-suable entity) in the above referenced matter. Please find enclosed herewith the 1) notice of
         motion to disiniss by the foregoing defendants; 2) Declaration of Mark D. Zuckerman, dated
         December 19, 2019 and exhibit annexed thereto; 3) Memorandum of Law in support of motion
         to dismiss.

                             If questions, please let me know.

                                                                          Respectfully submitted.

                                                                                HA
                                                                          Mark D. ZueKerman
                                                                          Senior Counsel

         cc;          Richard Signorelli, Esq.(via hand)(with enclosures)
                      Hon. Frederic Block (via First Class mail)(without enclosures)
                      Hon. Lois Bloom (via First Class mail)(without enclosures)



                             RD
